Case 3:19-cr-00056-BJD-MCR Document1 Filed 04/04/19 Page 1 of 4 PagelD 1

FILED IN OPEN COURT

UNITED STATES DISTRICT COURT Lbaf. | %
MIDDLE DISTRICT OF FLORIDA CLERK, US DISTRICT COAT

JACKSONVILLE DIVISION MIDOLE DISTR'G it Pues na
JACKSONVILLE, PUL.

UNITED STATES OF AMERICA CASE NO. 3:19-cr-§-J-B-WWR
21 U.S.C. § 846

V.

JOSE MANUEL GONZALEZ

a/k/a “Stewie”

INDICTMENT
The Grand Jury charges:
COUNT ONE
From on or about February 15, 2019 and continuing through on or
about February 22, 2019, in the Middle District of Florida, and elsewhere, the

defendant,

JOSE MANUEL GONZALEZ
a/k/a “Stewie,”

did knowingly, willfully, and intentionally conspire with other persons, both
known and unknown to the Grand Jury, to distribute and possess with intent
to distribute a controlled substance, which violation involved one kilogram or
more of a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance and is therefore punished under 21 U.S.C. §

841(b)(1)(A).
Case 3:19-cr-00056-BJD-MCR Document1 Filed 04/04/19 Page 2 of 4 PagelD 2

It was part of the conspiracy that the conspirators would perform acts
and make statements to hide and conceal and cause to be hidden and
concealed the purpose of the conspiracy and the acts committed in furtherance
thereof.

All in violation of 21 U.S.C. § 846.

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 21
U.S.C. § 853.

2. Upon conviction of a violation of 21 U.S.C. § 846, the defendant
shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1) and (2),
any property constituting, or derived from, any proceeds the defendants
obtained, directly or indirectly, as a result of such violation, and any property
used, or intended to be used, in any manner or part, to commit, or to facilitate
the commission of, such violation.

3. If any of the property described above, as a result of any acts or

omissions of the defendant:
Case 3:19-cr-O0056-BJD-MCR Document1 Filed 04/04/19 Page 3 of 4 PagelD 3

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

C. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot
be divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

 

A TRUE BILL,
Foreperson Y
MARIA CHAPA LOPEZ
United States Attorney

By: 22 ETE

 

Michael J. Coohtan
Assistant Urtited States Attorney

Kelly Kdrase
Assistant United States Attorney
Deputy Chief, Jacksonville Division
Case 3:19-cr-00056-BJD-MCR Document1 Filed 04/04/19 Page 4 of 4 PagelD 4

FORM OBD-34
3/29/19 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division
THE UNITED STATES OF AMERICA

VS.

Jose Manuel Gonzalez

 

INDICTMENT

Violations: 21 U.S.C. § 846

 

A true bill,

Jr

Forepétson

   

Filed in open court

of April , 2019.

 

 

Bail $

 

GPO 863 525
